Citation Nr: 1620960	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a right foot, ankle or heel disability, claimed as a result of a steroid injection performed in August 1985 at a Department of Veterans Affairs medical facility in Mayaguez, Puerto Rico.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was previously before the Board in August 2014 and July 2015, when it was remanded for further development.  There has been substantial compliance with the Board's prior directives, as will be discussed in more detail below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has enthesopathy at the right distal Achilles tendon with contracture that is not the result of an August 1985 steroid injection, and he does not have posterior nerve lesion with chronic calcification bursitis.

2.  There is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part with respect to the August 1985 steroid injection.

3.  The Veteran gave his informed consent to the August 1985 steroid injection.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a right foot, ankle or heel disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, VA sent a letter to the Veteran in April 2012 that fulfilled the notice requirements.  

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided examinations in July 2011, January 2013, and November 2014.  The July 2011 VA examiner was not asked to provide an opinion regarding the Veteran's claim.  Although the January 2013 VA examiner overlooked evidence in the claims file regarding the August 1985 steroid injection, the November 2014 VA examiner appears to have considered an accurate factual history regarding the Veteran's claim and provided sufficient rationale to support his opinion.  Thus, the November 2014 opinion is deemed adequate when viewed in conjunction with the other evidence of record.  The Veteran has elected not to appear at a hearing regarding his claim.

In August 2014, the Board remanded this matter so the Agency of Original Jurisdiction (AOJ) could schedule the Veteran for a new VA examination and have an April 2012 statement from the Veteran translated from Spanish to English.  The AOJ had the statement translated and scheduled the Veteran for the November 2014 VA examination noted above.  

In July 2015, the Board remanded this matter for a second time.  The Board directed the AOJ to have documents submitted by the Veteran in April 2015 translated from Spanish to English.  The AOJ translated these documents as requested.  In an effort to assist the Veteran in the development of his claim, the Board also asked the AOJ to schedule the Veteran for a new examination to specifically address the findings of a February 1986 VA examiner, who noted a right tibialis lesion secondary to the steroid injection.  The AOJ schedule the examination as requested, but the Veteran refused to comply with examination.  A claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Claimants who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).  Given the Veteran's refusal of the examination, the Board finds there has been substantial compliance with its prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Merits

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151.  For a claimant to qualify for such compensation, the additional disability must not be the result of the claimant's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the claimant under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

To determine whether a claimant has additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the claimant's condition after such care, treatment, or examination is completed.

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the claimant's additional disability or death.  Merely showing that a claimant received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the claimant's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the claimant's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox. The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran claims an August 1985 steroid injection in his right heel resulted in additional disability.  More specifically, the Veteran asserts he has posterior nerve lesion with chronic calcification bursitis as a result of the injection.  

The record shows the Veteran sought treatment for right foot/ankle pain in August 1985.  X-ray revealed a small spur on his right heel.  He was treated with a steroid injection as claimed.  The Veteran has conceded his pain initially dissipated.  In November 1986, he again sought treatment for right foot/ankle pain.  X-ray revealed a large spur on his right heel.  The fact that the Veteran had additional disability after care is insufficient to establish causation.  38 C.F.R. § 3.361(c)(1).

Although a February 1986 VA examiner noted posterior nerve lesion with chronic calcification bursitis, this condition was not found by July 2011and November 2014 VA examiners, who both diagnosed enthesopathy at the right distal Achilles tendon with contracture, which the January 2013 and November 2014 examiners explained is unlikely the result of steroid injection.  The November 2014 VA examiner explained the Achilles tendon is vulnerable to injury because of its limited blood supply and the combination of forces to which it is subjected and noted the right distal Achilles tendon with contracture was likely related to multiple microtrauma secondary to the Veteran's history as a runner.  The November 2014 did not specifically comment on the February 1986 VA examiner's finding of posterior nerve lesion with chronic calcification bursitis, but indicated he reviewed the record and specifically noted the condition was not shown on examination.

In July 2015, the Board remanded this matter for an additional examination to obtain an opinion that specifically addressed the February 1986 VA examiner's finding of posterior nerve lesion with chronic calcification bursitis as it relates to his present disability.  The AOJ scheduled the examination as directed, but the Veteran refused to cooperate with the examination.  As previously noted, the duty to assist is not a one-way street; the Veteran has a responsibility to cooperate with the VA in its efforts to assist in the claim's development.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  His refusal to cooperate with the scheduled examination has prevented VA from obtaining evidence which may have been favorable to his claim.  

Two VA examiners determined posterior nerve lesion with chronic calcification bursitis was not shown on examination, but rather diagnosed enthesopathy at the right distal Achilles tendon with contracture.  While the Veteran is competent to discuss his history and observable symptomatology, he does not possess the requisite skill or training to address more complex medical questions such as etiology or causation for his present disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Here, distinguishing one condition from another, and determining the cause of a condition where more than one cause is possible and the cause is not obvious or within common knowledge, are complex matters that cannot be competently addressed by someone without medical expertise.  The record does not show that the Veteran has such expertise.  The November 2014 VA examiner explained this condition is likely due to the Veteran's history as a runner.  This is consistent with the opinion of the January 2013 examiner who also indicated the enthesopathy at the right distal Achilles tendon with contracture is unlikely the result of a steroid injection.  Thus, the preponderance of the evidence is against a finding that the Veteran's enthesopathy at the right distal Achilles tendon with contracture is the result of a steroid injection in August 1985.  As such, causation has not been established under 38 U.S.C. § 1151 with respect to the Veteran's present right foot/ankle disability.

The Board further finds there is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part with respect to the August 1985 steroid injection.  Medical literature submitted by the Veteran regarding the side effects of cortisone injections reveals the effects claimed by the Veteran, although not shown currently, are reasonably foreseeable consequences of the procedure.  It also appears the Veteran gave his informed consent to the steroid injection procedure.  The record includes a Standard Form 522 (Request for Administration of Anesthesia and for Performance of Operations and Other Procedures) signed by the Veteran and the treating physician, in which the Veteran indicated he understood the nature of the proposed procedure, attendant risks involved, and expected results.  As the effects claimed by the Veteran are reasonably foreseeable consequences of a steroid injection, the Board further finds they are the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 and cannot form the basis for a claim for compensation under 38 U.S.C. § 1151.  38 C.F.R. § 3.361(d)(2).

Ultimately, the preponderance of evidence indicates the Veteran has enthesopathy at the right distal Achilles tendon with contracture that is more likely the result of his history as a runner and not the result of steroid injection in August 1985.  There is no evidence of proper skill, error in judgment, or similar instance of fault on VA's part with respect to the August 1985 steroid injection, as the effects claimed by the Veteran, although not shown currently, are possible side effects of a steroid 


(CONTINUED ON NEXT PAGE)

injection.  Further, the Veteran gave his informed consent to this procedure.  As the elements of claim for compensation under 38 U.S.C. § 1151 have not been met, the Veteran's claim must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a right foot, ankle or heel disability is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


